Citation Nr: 0835421	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic legal entitlement to Department of Veterans Affairs 
(VA) benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel









INTRODUCTION

The appellant alleges service during World War II.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 determination of the Manila VA 
Regional Office (RO).

In May 2005, the Board issued a decision that found that the 
appellant was ineligible for VA benefits because he did not 
have status as a veteran.  The appellant appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  On June 28, 2006, the Court issued an order that 
granted a Joint Motion for Remand to the Board (Joint Motion) 
filed by counsel for both parties, vacated the Board's May 
2005 decision, and remanded the matter on appeal to the Board 
for action in compliance with the Joint Motion.  The Board 
remanded the case to the RO for further development in 
January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the appellant if further action 
is required on his part.


REMAND

Historically, the Board notes that the appellant had 
previously submitted various documents showing that he had an 
alias of J. Daquis.  In 2003, the National Personnel Records 
Center (NPRC) stated that the appellant had no verified 
service; a search was conducted for both the name used by the 
appellant in this appeal and his alias.  Thereafter, he 
submitted new evidence in July 2005 which shows that he used 
the alias J. Dakis (a spelling different from that previously 
offered).  Accordingly, a January 2008 Remand directed the 
RO, in pertinent part, to undertake a new attempt at 
verification of the appellant's claimed period of service.  
Specifically, the RO was directed to contact the service 
department and request re-verification of service.  The 
service department was to document that its re-verification 
of service encompassed a search under all personal 
information not previously considered, including the alias of 
J. Dakis.

Review of the claims file reveals that the service department 
was contacted in March 2008 and asked to re-verify the 
appellant's alleged service.  In June 2008, the service 
department indicated that it cannot identify a record for the 
appellant without his service number.  Notably, the RO failed 
to provide the service department with all relevant 
information, to include the appellant's claimed unit of 
assignment in the recognized guerrillas, as it had provided 
on previous occasions.  The Court has held that VA must make 
"a reasonably exhaustive search" for relevant records.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Moreover, the January 2008 Remand directed the RO, in 
pertinent part, to discuss the role that 38 C.F.R. § 3.203 
plays in establishing veteran status, as well as consider and 
discuss this regulation with respect to the evidence 
(including a certified copy of an honorable discharge 
certificate and a certification of the appellant's rank and 
unit during World War II) submitted by the appellant as 
required by 38 U.S.C.A. § 7104.  Review of the claims file, 
to include the most recent (August 2008) supplemental 
statement of the case (SSOC), reveals that this development 
was not accomplished.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Therefore, 
additional VA development is warranted in this case.  
[Notably, this case is on remand from the Court, and the 
Court has routinely returned to the Board for corrective 
action cases where development sought on remand was not 
completed.]  

The Board has no recourse but to REMAND the case for the 
following action:

1.  Contact the service department and 
request re-verification of service.  The 
service department should be provided with 
all relevant information, to include the 
appellant's alleged unit as stated in the 
record.  The request should clearly ask 
the service department to document that 
its re-verification of service encompassed 
a search under all personal information 
not previously considered.  As noted 
above, the appellant has given an alias of 
J. Dakis.  The RO should use all means 
available to verify the appellant's 
alleged service.

2.  The RO should then review the claim 
for basic entitlement to VA benefits.  In 
so doing, the RO should discuss the role 
that 38 C.F.R. § 3.203 plays in 
establishing veteran status.  The RO 
should specifically consider and discuss 
this regulation with respect to the 
evidence (including a certified copy of an 
honorable discharge certificate and a 
certification of the appellant's rank and 
unit during World War II) the appellant 
submitted as required by 38 U.S.C.A. § 
7104.  If the claim remains denied, the 
appellant should be furnished an 
appropriate SSOC, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

